United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-1982
                                   ___________

Everett B. Robinson,                     *
                                         *
             Appellant,                  *
                                         *
      v.                                 *
                                         * Appeal from the United States
S. McCoy Jordan, Warden,                 * District Court for the
Wrightsville Unit; Larry Jordan,         * Eastern District of Arkansas.
Chief of Security, Wrightsville Unit;    *
Smith, Sgt. Shift Supervisor,            *   [UNPUBLISHED]
Wrightsville Unit,                       *
                                         *
             Appellees.                  *
                                    ___________

                         Submitted: June 5, 1998
                             Filed: June 8, 1998
                                  ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Everett B. Robinson appeals from the district court&s1 order dismissing without
prejudice his 42 U.S.C. § 1983 complaint for failure to exhaust administrative
remedies, as required under 42 U.S.C. § 1997e(a), enacted by the Prison Litigation


      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.
Reform Act. We affirm.

      Robinson argues that matters in his complaint are not grievable under the
administrative regulations and directives. We have reviewed the entire record, and we
conclude that Robinson has not exhausted his administrative remedies for all his claims.
Because Robinson has not asserted that he can no longer exhaust his administrative
remedies and the dismissal was without prejudice,2 we affirm. See White v. McGinnis,
131 F.3d 593, 595 (6th Cir. 1997) (affirming dismissal without prejudice for failure to
exhaust where plaintiff not precluded from further exhaustion).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        We note that the statute of limitations has not yet run on this action. See
Ketchum v. City of W. Memphis, 974 F.2d 81, 82 (8th Cir. 1992) (three-year statute
of limitations applies to § 1983 action in Arkansas).

                                          -2-